Title: From James Madison to the Senate, 30 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 30. 1816
                        
                    
                    I nominate Robert Wilson of South Carolina to be topographical Engineer for the Southern Division of the Army.
                    
                        
                            James Madison
                        
                    
                